Exhibit 10.33

 

 

 



PERSONAL GUARANTY

 

This PERSONAL GUARANTY (this “Agreement”), dated as of March 6, 2014, is made by
and between DOUGLAS J. VON ALLMEN, an individual residing in the State of
Florida (the “Guarantor”), and LIQUID HOLDINGS GROUP, INC., a Delaware
corporation (the “Borrower”).

 

RECITALS

 

WHEREAS, Borrower has entered into a Revolving Promissory Note, dated February
26, 2014, with Brian Ferdinand (“Ferdinand”) as lender thereunder (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its provisions, the “Promissory Note”; capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
Promissory Note);

 

WHEREAS, Guarantor is a substantial shareholder of Borrower and acknowledges
that he will derive substantial direct and indirect benefits from the
transactions contemplated by the Promissory Note; and

 

WHEREAS, Borrower has asked Guarantor to guarantee the funding of Loans made
pursuant to the Commitment under the Promissory Note;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1.Guaranty. The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Borrower, as primary obligor and not merely as surety, the
funding of Loans pursuant to the Commitment under the Promissory Note (such
obligation being referred to collectively as the “Obligations”). Notwithstanding
anything contained herein to the contrary, the aggregate amount of the
Obligations of the Guarantor hereunder at any time shall not exceed
$3,750,000.00. The Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of the Guarantor hereunder
without impairing this Agreement or affecting the rights and remedies of the
Borrower hereunder.

 

2.Agreement to Pay; Subrogation. If Ferdinand fails to pay any Obligation when
and as due, the Guarantor agrees to promptly pay the amount of such unpaid
Obligation to the Borrower on the terms and conditions set forth in the
Promissory Note. Upon payment by the Guarantor of any sums to the Borrower as
provided herein, Guarantor shall take by subrogation all of Ferdinand’s rights
under the Promissory Note with respect to the Loan made thereunder that has been
funded by Guarantor.

 

3.Guaranty Fee. The Borrower agrees to pay to the Guarantor a guaranty fee equal
to the commitment fee under the Promissory Note, payable on the same terms as
such commitment fee is paid.

 



 

 

 

4.Amendments. No term or provision of this Agreement may be waived, amended,
supplemented or otherwise modified except in a writing signed by the parties
hereto.

 

5.Notices. All notices and other communications under this Agreement shall be in
writing (including by facsimile, e-mail or other similar electronic formats) and
shall be deemed to have been duly given or made when delivered, or three (3)
Business Days after being deposited in the mail, postage prepaid, addressed as
follows, or to such other address as may be hereafter notified by the respective
parties hereto:

 

If to Borrower, to it at:

 

Liquid Holdings Group, Inc. 

800 Third Avenue, 38th Floor 

New York, NY 10022
Attention: General Counsel
Fax: (212) 293-2472 

E-mail: legal@liquidholdings.com

 

If to the Holder, to him at:

 

Douglas J. Von Allmen 

9 Isla Bahia Drive 

Ft. Lauderdale, FL 33316

 

6.Continuing Guaranty. This Agreement is a continuing guaranty and shall remain
in full force and effect until the Commitment under the Promissory Note has been
terminated; and shall be binding on the Guarantor, its successors and assigns.

 

7.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.Choice of Forum. Each of the parties hereby irrevocably and unconditionally:

 

8.1.submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

8.2.consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

8.3.agrees that service of process in any such action or proceeding may be
effected by providing notice in the manner set forth in Section 4;

 



2

 

 

8.4.agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

8.5.waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7 any special, exemplary, punitive or consequential damages.

 

9.Complete Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement regarding the subject matter hereof and
contains a complete and exclusive statement of the terms and conditions of such
agreement.

 

10.Headings. The Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction hereof.

 

11.Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable in any jurisdiction, such provision shall be
ineffective only to the extent of such invalidity, illegality or
unenforceability, which shall not affect any other provisions hereof or the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

12.Limitation of Liability, Etc.; Certain Waivers. No claim shall be made by
Borrower against Guarantor or the affiliates, employees or agents of Guarantor
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or under any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and Borrower, on behalf of
itself and its subsidiaries, waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

13.WAIVER OF TRIAL BY JURY. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR FOR ANY COUNTERCLAIM THEREIN.

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 



DOUGLAS J. VON ALLMEN     LIQUID HOLDINGS GROUP, INC.                          
      /s/ Douglas J. Von Allmen    By:  /s/ Kenneth Shifrin        
Name: Kenneth Shifrin         Title: CFO  

 

 

 

 

3



 

 

